Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-6 are allowable among other elements and details, but for at least the reason “wherein the computation circuit includes a correction processing unit configured to correct the rotation number conversion value, based on comparison between the relative rotation angle of the first constituent element and a rotation angle conversion value, on a premise that a difference between the relative rotation angle of the first constituent element and the rotation angle conversion value is within a rotation angle equivalent to half rotation of the first constituent element and that the relative rotation angle of the first constituent element is correct, the rotation angle conversion value being a value resulting from converting a rotation angle correspondence value into the relative rotation angle of the first constituent element, the rotation angle correspondence value corresponding to the relative rotation angle of the first constituent element that is obtained when the rotation number conversion value is evaluated” in combination with the remaining of the claimed subject matter.
Tanaka et al. is the closest prior art of record.
Tanaka et al. teach a power steering control apparatus that utilizes a controller which is used to correct angles. However, prior art does not tech or fairly suggest alone or in which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846